PURCHASE OPTION EXERCISE AND AGREEMENT ON RELATED MATTERS

        THIS PURCHASE OPTION EXERCISE AND AGREEMENT ON RELATED MATTERS
(“Exercise Agreement”) is made and entered into this 30th day of September 2004,

 * 

By and between UCN, Inc., a Delaware corporation and formerly known under the
name Buyers United, Inc. (“Buyers”), Michael L. Shelton (“Shelton”), and David
O. Peterson (“Peterson”) for the purpose of exercising the option provided for
in the Purchase Option Agreement dated October 1, 2003 (“Option Agreement”)
between the parties and to modify certain provisions and exhibits to the Option
Agreement as set forth in Section I, below, (capitalized terms used in Section I
of this Exercise Agreement that are not otherwise defined shall have the same
meaning ascribed to such terms in the Option Agreement); and



 * 

By and between Buyers and MyACD Inc., a Utah Corporation (“MyACD”) for the
purpose of modifying certain provisions of the Cooperation and Management
Agreement dated October 1, 2003 (“Management Agreement”) as set forth in Section
II, below (capitalized terms used in Section II of this Exercise Agreement that
are not otherwise defined shall have the same meaning ascribed to such terms in
the Management Agreement).

SECTION I.     THE OPTION AGREEMENT

        1.1      Buyers hereby exercises the option to purchase all of the MyACD
Stock provided for in Section 1 of the Option Agreement.

        1.2     Section 1(c) of the Option Agreement is hereby amended to read
as follows:



        (c)        Payment of the purchase price for the MyACD Stock and
delivery of the certificates representing the MyACD Stock duly endorsed for
transfer shall occur at a closing (the Closing”) to be held at 10:00 A.M.
Mountain Time at the offices of Parsons Behle & Latimer, 201 South Main Street,
Suite 1800, Salt Lake City, Utah 84111 (or such other location within Salt Lake
County, Utah as Parsons Behle & Latimer may designate by written notice to the
parties to this Agreement) on January 5, 2005.


        1.3      Exhibit A to the Option Agreement identified in Section 1(d)(i)
of the Option Agreement as the Shelton Note is deleted and replaced by new
Exhibit A attached to this Exercise Agreement.

        1.4      Exhibit C to the Option Agreement identified in Section
1(d)(ii) of the Option Agreement as the Peterson Note is deleted and replaced by
new Exhibit C attached to this Exercise Agreement.

        1.5      The Option Agreement is hereby amended by the addition of new
paragraphs (g) and (h) to Section 3, which read as follows:

        (g)        During the Payout Period UCN agrees that it shall not, except
for the benefit of MyACD, in any way, directly or indirectly, through
affiliates, subsidiaries, employees, agents, or otherwise: (i) manage, profit
from, direct, operate, control, be employed by, associated with, engage in, or
participate in any of the foregoing, or otherwise advise or assist in any way or
be connected with or directly or indirectly own as partner, shareholder (other
than holdings of less than five percent in publicly-traded companies),
proprietor, member, advisor, or consultant or otherwise or have any investment,
interest in or right with respect to any enterprise, entity, or business which
engages, at any location, in the business of offering or selling any product or
service that is the same as, competitive with or similar to Enhanced Services;
(ii) induce or attempt to induce any customers of MyACD or UCN to terminate
business with MyACD or its affiliates; or (iii) divert or attempt to divert from
MyACD or its affiliates any business with any MyACD customers or UCN customers.


        (h)        In the event Shelton and Peterson foreclose upon and take
possession of the MyACD Stock under their respective Security and Pledge
Agreements, then for a period of two years from the date of the payment default
that gives rise to the foreclosure UCN agrees that it shall not, except for the
benefit of MyACD, in any way, directly or indirectly, through affiliates,
subsidiaries, employees, agents, or otherwise: (i) manage, profit from, direct,
operate, control, be employed by, associated with, engage in, or participate in
any of the foregoing, or otherwise advise or assist



--------------------------------------------------------------------------------

in any way or be connected with or directly or indirectly own as partner,
shareholder (other than holdings of less than five percent in publicly-traded
companies), proprietor, member, advisor, or consultant or otherwise or have any
investment, interest in or right with respect to any enterprise, entity, or
business which engages, at any location, in the business of offering or selling
any product or service that is the same as, competitive with or similar to
Enhanced Services; (ii) induce or attempt to induce any customers of MyACD or
UCN to terminate business with MyACD or its affiliates; or (iii) divert or
attempt to divert from MyACD or its affiliates any business with any MyACD
customers or UCN customers.

        1.6      The addresses listed under Section 8(g) of the Option Agreement
are amended to read as follows:

  To Buyers at:   UCN, Inc.
13751 So. Wadsworth Park Drive, Suite 200
Draper, Utah 84020
Attention: Paul Jarman
Fax: (801) 715-5022

  With a copy to:   Parsons Behle & Latimer
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Attention: Mark E. Lehman, Esq.
Fax: (801) 536-6111

  To Shelton at:   1688 E. Parkridge Dr.
1688 E. Parkridge Dr.
Salt Lake City, Utah 84121
Fax: (801) 414-5080

  To Peterson at:   1551 Watership Down Lane
Riverton, Utah 84065
Fax: (801) ____________

        1.7      Except for the changes, modifications, and replacements
provided for in Section I of this Exercise Agreement, all other terms and
provisions of the Option Agreement shall remain in full force and effect. In the
event of any conflict in the terms or application of any provision of Section I
of this Exercise Agreement and the Option Agreement, the terms of Section I
shall prevail.

SECTION II.    THE MANAGEMENT AGREEMENT

        2.1      Section 2.3(d) of the Management Agreement is hereby amended to
read as follows:

        (d)        Buyers shall pay to MyACD the lesser of $125,000 or 50
percent of Enhanced Service Net Income as follows:


        (i)        On or before the 45th day following the end of the
three-month period ending December 31, 2003 an amount equal to the lesser of
$15,000 or 50 percent of Enhanced Service Net Income for the three-month period
(the “December 03 Payment”).


        (ii)        On or before the 45th day following the end of the six-month
period ending March 31, 2004 an amount equal to (A) the lesser of $30,000 or 50
percent of Enhanced Service Net Income for the six-month period (B) reduced by
the amount of the December 03 Payment (the “March Payment”).


         (iii)        On or before the 45th day following the end of the
nine-month period ending June 30, 2004 an amount equal to (A) the lesser of
$45,000 or 50 percent of Enhanced Service Net Income for the nine-month period
(B) reduced by the amounts of the December 03 Payment and March Payment (the
“June Payment”).


2

--------------------------------------------------------------------------------



         (iv)        On or before the 45th day following the end of the 12-month
period ending September 30, 2004 an amount equal to (A) the lesser of $100,000
or 50 percent of Enhanced Service Net Income for the 12-month period (B) reduced
by the amounts of the December 03 Payment, March Payment, and June Payment (the
“September Payment”).


         (v)        On or before the 45th day following the end of the
three-month period ending December 31, 2004 an amount equal to (A) the lesser of
$125,000 or 50 percent of Enhanced Service Net Income for the 15-month period
(B) reduced by the amounts of the December 03 Payment, March Payment, June
Payment, and September Payment.


         (vi)        In the event this Agreement is terminated before December
31, 2004, Buyers shall pay to MyACD on or before the 45th day following the date
of termination (A) the lesser of, the amount equal to the product obtained by
multiplying $125,000 by a fraction, the numerator of which is the number of days
elapsed from and including the Effective Date through and including the date of
termination and the denominator of which is 455, or 50 percent of Enhanced
Service Net Income for the period beginning on the Effective Date and ending on
the date of termination (B) reduced by the amount of all payments made under
paragraphs (i), (ii), (iii), and (iv) of this Section 2.3(d) prior to the date
of termination.


        2.2           Section 2.4 of the Management Agreement is hereby amended
to read as follows:

 

        2.4      Term and Termination.  The Initial Term of this Agreement shall
commence on the Effective Date and shall expire December 31, 2004. After the
Initial Term, this Agreement may be renewed for one or more additional periods
upon the written consent of both Parties to each such renewal, subject to the
provisions of Sections 2.4(a) and 2.4(b). Notwithstanding any other provision in
this Agreement, this Agreement may be terminated or canceled as provided in
Sections 2.4(a) and 2.4(b).


        2.3     Schedule IV to the Management Agreement referenced in Section
2.3(b) and identified as the “Monthly Budget Payments” is deleted and replaced
by the new Schedule IV attached as Exhibit C to this Exercise Agreement.

        2.4     The following Non-competition and Non-solicitation section shall
be added as Section 2.7:

                   2.7      Non-competition and Non-solicitation.

    (a)        UCN agrees that for a period commencing as of the Effective Date
and continuing through December 31, 2006 (the “Non-competition Period”) UCN
shall not, except for the benefit of MyACD, in any way, directly or indirectly,
through Affiliates, subsidiaries, employees, agents, or otherwise: (i) manage,
profit from, direct, operate, control, be employed by, associated with, engage
in, or participate in any of the foregoing, or otherwise advise or assist in any
way or be connected with or directly or indirectly own as partner, shareholder
(other than holdings of less than five percent in publicly-traded companies),
proprietor, member, advisor, or consultant or otherwise or have any investment,
interest in or right with respect to any enterprise, entity, or business which
engages, at any location, in the business of offering or selling any product or
service that is the same as, competitive with or similar to Enhanced Services;
(ii) induce or attempt to induce any customers of MyACD or UCN to terminate
business with MyACD or its Affiliates; or (iii) divert or attempt to divert from
MyACD or its Affiliates any business with any MyACD customers or UCN customers.


         2.5     The addresses listed under Section 6.4 of the Management
Agreement are amended to read as follows:

To Buyers at: UCN, Inc.
13751 So. Wadsworth Park Drive, Suite 200
Draper, Utah 84020
Attention: Paul Jarman
Fax: (801) 715-5022



3

--------------------------------------------------------------------------------



With a copy to: Parsons Behle &Latimer
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Attention: Mark E. Lehman, Esq.
Fax: (801) 536-6111

To MyACD at: MyACD Inc.
1688 E. Parkridge Dr.
Salt Lake City, Utah 84121
Attention: Michael Shelton
Fax: (801) 414-5080

With a copy to: Stoel Rives LLP
201 South Main Street, Suite 201
Salt Lake City, Utah 84111-4904
Attention: Michael E. Mangelson, Esq.
Fax: (801) 578-6999

        2.6      Except for the changes, modifications, and replacements
provided for in Section II of this Exercise Agreement, all other terms and
provisions of the Management Agreement shall remain in full force and effect. In
the event of any conflict in the terms or application of any provision of
Section II of this Exercise Agreement and the Management Agreement, the terms of
Section II shall prevail.






























4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto for purposes of Section I have
executed this Exercise Agreement as of the date first above set forth.


UCN, INC.

By: /s/
       Paul Jarman, President


SHELTON

/s/
Michael L. Shelton


PETERSON

/s/
David O. Peterson

        IN WITNESS WHEREOF, the parties hereto for purposes of Section II have
executed this Exercise Agreement as of the date first above set forth.


MYACD INC.

By: /s/
       Michael L. Shelton, President


UCN INC.

By: /s/
       Paul Jarman, President








5

--------------------------------------------------------------------------------